Jordan, Justice,
concurring specially.
I concur in the judgment of affirmance for the reason given in the opinion of the court. It is my view that the judgment is right for the further reason that the Church did not have actual or constructive notice of the restrictions.
"The burden of a restrictive agreement does not pass to the assignee where such assignee is a purchaser of the land for value and without notice, actual or constructive, of the agreement.” Hancock v. Gumm, 151 Ga. 667 (1) (107 SE 872) (1921).
"Limitations or restrictions by implication are not favored, and must be strictly construed.” Thompson v. Glenwood Community Club, 191 Ga. 196 (1) (12 SE2d 623) (1940); Kitchens v. Noland, 172 Ga. 684, 689 (158 SE 562) (1931); Jones v. Lanier Development Co., 190 Ga. 887, 889 (3) (11 SE2d 11) (1940); Wiggins v. Young, 206 Ga. 440 (2) (57 SE2d 486) (1950); Jordan v. Orr, 209 Ga. 161 (1a) (71 SE2d 206) (1952).
There was no contention that the Church had actual notice of the restrictions prior to purchase.
It is my view that the restrictions placed on record, which were not referred to in any deed in the Church’s chain of title, nor in the plats of record referred to in the deeds, would not be constructive notice to the Church of *230the restrictions on the property.